Citation Nr: 0732337	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2006, the Board remanded this matter back to the 
RO for additional evidentiary and procedural development, 
which has since been completed.


FINDINGS OF FACT

The medical evidence of record does not relate the veteran's 
current diagnosis of hepatitis C to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable 


efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Prior to the initial adjudication 
of the instant case, the RO's January 2002 and June 2002 
letters advised the veteran of the foregoing elements of the 
notice requirements. See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, a medical opinion 
regarding the etiology of the veteran's current hepatitis C 
was obtained by the RO.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed 


after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades. VBA letter 211B (98-110) November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is 
heartier and more readily transmitted 
than [hepatitis C]. While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission. The source of 
infection is unknown in about 10 percent 
of acute 


hepatitis C cases and in 30 percent of 
chronic hepatitis C cases. These 
infections may have come from blood-
contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of 
medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use. Despite the 
lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In this case, the veteran contends that he contracted the 
hepatitis C viral infection during service.  Specifically, he 
asserts that his inservice risk factors were his Military 
Occupational Specialty (MOS) as a medical corpsman, and 
having unprotected sex.  The veteran notes that from 1969 to 
1970, he was stationed with the United States Army 44th 
Surgical Hospital in Korea where he was exposed to body 
fluids, i.e. blood, fecal matter, etc., while working as a 
medical corpsman. According to the veteran, he also came into 
contact with body fluids while sorting and transporting the 
hospital's dirty linens. In addition, he reports that while 
he was stationed in Korea, he was treated numerous times for 
sexually transmitted diseases. He also indicates that from 
1970 to 1971, he was stationed at Fort Bragg, North Carolina, 
where he worked as a medical corpsman and was exposed to the 
blood of patients.

The veteran's report of separation, Form DD 214, confirms 
that he served in the United States Army from March 1968 to 
March 1971, with service in Korea from January 1969 to 
February 1970. The veteran's DD Form 214 further confirms 
that his MOS was as a medical specialist; "nurse, practical" 
was listed as the related civilian occupation.

The veteran's service medical records consist of an entrance 
medical examination report, dated in March 1968, as well as 
subsequent medical treatment reports, and the veteran's 
separation examination, performed in February 1971.  The 
record reflects that the veteran received treatment for 
headaches, venereal warts, gonorrhea and urethritis due to 
gonococcus, while in the service; however, there are no 
notations of hepatitis C, or anything relative thereto, in 
the veteran's service medical reports.  

VA Medical Center (VAMC) outpatient treatment records, from 
January 2001 to January 2002, show that in September 2001, 
the veteran underwent a hepatitis C risk assessment. At that 
time, he was provided the risk factors for hepatitis C and it 
was noted that he identified one or more risk factors.  
Specifically, he reported exposure to blood/blood products 
and multiple sexual partners. The records reflect that in 
November 2001, the veteran was diagnosed with hepatitis C.  
According to the records, in December 2001, it was indicated 
that according to the veteran, he had a history of needle 
sticks while working as an army medic in the 1970's. It was 
also noted that he denied blood transfusions, IV drug use, 
cocaine use, tattoos, and piercings.

VAMC outpatient treatment records, from March to April 2001, 
show that in March 2001, the veteran was treated for an 
unrelated disorder.  According to the records, in regard to 
"habits," it was noted that the veteran was a social drinker 
and that he had a history of IV drug use.  However, in the 
veteran's substantive appeal, dated in February 2004, he 
denied of any history of IV drug use.

In January 2007, a VA examination of the liver, gall bladder 
and pancreas was conducted.  The VA examiner noted that the 
veteran's medical record was "extensively reviewed."  
During the examination, the veteran reported a history of 
having multiple sex partners during his military service, and 
denied any IV drug or intranasal cocaine usage.  The report 
also noted the veteran's inservice history of exposure to 
blood and body fluids. The report noted the veteran's history 
of having 


been diagnosed with hepatitis C in 2001, and that testing had 
revealed the veteran's hepatitis B core antibody was 
reactive, hepatitis C antibody positive, and hepatitis B 
surface antigen nonreactive.  Further testing conducted in 
November 2001 revealed that he has genotype 1b hepatitis C.  
The VA examiner also noted that the veteran has never had 
elevation of liver function tests.  Following a physical 
examination, the report noted a diagnosis of chronic 
hepatitis C genotype 1b with normal liver function tests.  
The VA examiner further opined that it was "less likely than 
not" that the veteran contracted his hepatitis C during his 
military service.  In support of the opinion, the VA examiner 
stated that the risk of contracting genotype 1 hepatitis C, 
as the veteran has, in Korea is remote at best and 
"virtually nil in reality."  The VA examiner also noted 
that the risk of contracting Hepatitis C in the health care 
population is the same as the general population, and the 
only exception is a definite needle stick which increases the 
risk by 1.8 percent.  In this regard, the examiner noted that 
there are no documented incidents of needle stick or other 
significant exposure, nor does the veteran recall any.  The 
examiner also indicated that the veteran's inservice sexual 
encounters were not the source of his hepatitis C infection.  

In July 2007, the veteran submitted a statement noting that 
the VA examiner had failed to account for his extensive 
consumption of alcohol during his period of military service.  
The veteran also alleged that the VA examiner failed to 
recognize that a majority of his sexual encounters were 
during his military service.  The veteran further contested 
the VA examiner's finding that genotype 1b of hepatitis C 
would be rare in Korea, citing to "Karger's Epidemiology of 
Hepititus C in Korea."  Finally, the veteran argued that the 
Doctor of Osteopathy that conducted the VA examination was 
not the appropriate specialist for that examination.  

In September 2007, the veteran's representative submitted a 
brief on behalf of the veteran.  The veteran's representative 
argued that the VA examiner had failed to consider that a 
majority of the veteran's sexual encounters during his 
lifetime were with "village prostitutes that he frequented 
while in Korea."  The representative 


further argued that the VA examiner failed to provide any 
citation for the finding that the genotype 1b was not 
prevalent in Korea.  The representative then hypothesized 
that another American service member may have infected a 
Korean prostitute before she then infected the veteran.  The 
representative also argued that the VA physician did not 
provide the source for the finding that the likelihood of 
someone in the health care field developing hepatitis is the 
same as the general population.  

The Board is aware of the veteran's own assertions as to his 
initially contracting hepatitis C while in the service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as the etiology 
of his hepatitis C.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186 ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The January 2007 VA examination opinion is the sole competent 
medical opinion of record. See Cox v. Nicholson, No. 03-1671 
(U.S. Vet. App. Jan. 19, 2007) (holding that competent 
medical evidence can be provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Even if the Board were 
to fully accept the criticisms of the medical opinion offered 
in this case, the evidence of record still does not contain 
any competent evidence linking the veteran's hepatitis C and 
his military service.  

In this, and in other cases, only medical evidence may be 
considered to support Board findings as to the etiology of a 
disorder.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board must point to medical 
evidence to support its findings.  Cosman v. Principi, 3 Vet. 
App. 503, 506 (1992).  In this case, as the only medical 
evidence as to the etiology of the veteran's current disorder 
is against the claim 


there is no medical evidence which provides even an 
approximate balance of positive and negative evidence 
regarding service origin.  See 38 U.S.C.A. § 5107(b).  Based 
on the evidence of record, the Board must find that service 
connection for hepatitis C is not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


